DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The claim objections of claims 1, 8, and 11 have been withdrawn in response to amendment filed 08/02/2022.
	The claim interpretation under 25 U.S.C. 112(f) has been withdrawn in response to amendment filed 08/02/2022.
	The rejections of claims 1 and 11 under 35 U.S.C. 112(b) have been withdrawn in response to amendment field 08/02/2022. The rejections of claims 2-7 and 9-10 under 35 U.S.C. 112(b) are maintained.
Applicant’s arguments, see remarks made in amendment, filed 08/02/2022, with respect to claims 1-5, 8-9 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made in view of U.S. Patent Application Publication No.: 2017/0341583 (Zhang et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 and are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2-7 are indefinite due to improper antecedent basis. The limitation “an imaging system as claimed in claim 1” should recite “The imaging system as claimed in claim 1.” Appropriate correction is required.
Claims 9-10 are indefinite due to improper antecedent basis. The limitation “A method as claimed in claim 8,” should recite “The method as claimed in claim 8,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C 103 as being unpatentable over non-patent literature “Probe localization for freehand 3D ultrasound by tracking skin features" International Conference on Medical Image Computing and Computer-Assisted Intervention; Springer, Cham, 2014 (Sun et al.) (hereinafter Sun), in view of U.S. Patent No.: 10,588,595 (Vignon et al.) (hereinafter Vignon), in view of U.S. Patent Application Publication No.: 2017/0341583 (Zhang et al.), and in view of U.S. Patent Application Publication No.: 2015/0055839 (Wu et al.) (hereinafter Wu).
Regarding claim 1, Sun teaches an imaging system comprising: (Sun, page 1, abstract, lines 4-8: “in this paper, a highly cost-effective and miniature-mobile system is described for 6-DoF probe localization that is robust to rigid patient motion; in this system, skin features in the scan region are recorded at each ultrasound scan acquisition by a lightweight camera rigidly mounted to the probe”)
a probe adapted to be placed on or near the surface of a subject to acquire image data of a structure of interest of the subject beneath the surface, wherein the probe comprises: (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1a); Sun, page 2, para. 2, lines 6-8: “first, the probe is tracked by using natural skin features instead of artificial features”;

    PNG
    media_image1.png
    204
    245
    media_image1.png
    Greyscale
);
an imaging transducer for obtaining the image data (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1); Sun, page 2, para. 3, lines 6-8: “camera frames and 2D US scans were acquired synchronously at around 10 frames per second using the Terason t3000 ultrasound scanning system”);
a first camera adapted to acquire images of the surface (Sun, page 2, para. 3, lines 1-4: “a lightweight, low-cost camera (Macally IceCam2) is mounted to a linear array US probe for tracking skin features, as shown in Fig. 1(a); the camera is focused at the skin surface from about 27 mm above, and has a 640×480 field of view (FOV), which maps to around 28×21 mm on the skin”); and
a processor adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the first camera to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface, (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”; Sun, page 3, para. 3: “Visual SLAM is initialized by two-frame stereo; SIFT feature correspondences between the two frames are first found; based on the correspondences, the relative pose between the two frames is robustly estimated by applying the five-point algorithm within a RANSAC scheme; the 3D skin map points are then computed by triangulating the feature correspondences; these two initial frames form the “keyframes” for future map extension”) 
and (2) track the position and/or orientation of the probe on the surface based on the constructed surface model of the shape and texture of the surface of the subject (Sun, page 2, para. 2, lines 4-10: “from the video of skin features, a skin map is built and the probe pose corresponding to each camera frame is estimated … first, the probe is tracked by using natural skin features instead of artificial features … second, a Bayesian framework is formulated to fuse information from a motion model, camera frames, and US scans for optimal pose estimation”; Sun, page 3, para. 1: “

    PNG
    media_image2.png
    250
    687
    media_image2.png
    Greyscale
”).
Sun fails to teach 
a second camera adapted to acquire complementary image information from an environment, the second camera pointing at a remote scene of the environment comprising a fixed feature, a distance between the second camera and the remote scene being greater distance than a distance between the first camera and the surface, wherein the second camera is adapted to identify a movement of the fixed feature in the acquired complementary image information as the position or orientation of the probe changes, wherein the imaging transducer, the first camera, and the second camera have fixed positional and orientational relationship with respect to each other, a processor, adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the second camera to construct a surface model of: (ii) the environment based on the second camera complementary image information, (2) track the position and/or orientation of the probe on the surface based on the constructed surface model of the environment, and wherein the processor is further adapted to stitch the image data acquired at different positions and/or orientations based on the tracked position and/or orientation of the probe.
Vignon teaches
a second camera, wherein the imaging transducer, the first camera and second camera have fixed positional relationship with respect to the probe (Vignon, col. 10, lines 12-28; FIG. 5B : “two cameras 550, 552, serving as optical sensors, are aimed both at the base 553 of a needle 554 and at a probe 556, and are therefore disposed with respect to the needle for sensing its location/orientation; indicia are provided around the periphery of the probe 556, near a transducer array 558, and optionally around the base 553 of the needle 554; the location and orientation of both cameras 550, 552, and images from the cameras, are supplied to an estimation and initialization module 563”; cameras 550 and 552 are included as part of the overall probe system 556 connected to the probe 556 through estimation and initialization module 563 and beamformer 562;

    PNG
    media_image3.png
    532
    452
    media_image3.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the second camera as shown in Vignon, into the probe of Sun.
The suggestion/motivation for doing so would have been having multiple cameras to acquire multiple aspect images of the anatomical surface of the subject, which leads to more accurate surface modeling when both sets of images are used as input to the surface modeling algorithm (i.e. visual SLAM).
Zhang teaches
a camera adapted to acquire complementary image information from an environment, the camera pointing at a remote scene of the environment comprising a fixed feature (Zhang, para. [0033], lines 1-12; para. [0050]; FIG. 5B: “

    PNG
    media_image4.png
    233
    428
    media_image4.png
    Greyscale
”; “

    PNG
    media_image5.png
    102
    432
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    764
    665
    media_image6.png
    Greyscale
; 
the cameras 44 acquire image information about the environment and remote scene around the vehicle and the environment contains fixed features as the vehicle moves such as object textures or patterns and colors in each image taken).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the imaging system, as taught by Sun, in view of Vignon, by using the second camera, as taught by Vignon, to acquire complementary image information from an environment, the camera pointing at a remote scene of the environment comprising a fixed feature, as taught by Zhang.
The suggestion/motivation for doing so would have been having multiple cameras to acquire images of both the anatomical surface of the subject and the surrounding environment outside the anatomical surface, which leads to more accurate surface modeling when both sets of images are used as input to the surface modeling algorithm (i.e. visual SLAM).
Sun, in view of Vignon, and in view of Zhang, teaches
	a distance between the second camera and the remote scene being greater distance than a distance between the first camera and the surface, (the second camera 552 of Vignon (see Vignon, FIG. 5B) may be used with the functionality of the cameras 44 of Zhang (see Zhang, FIG. 5B) and repositioned, so that it may face the environment and function, as taught by Zhang, to acquire complementary image information from an environment; the distance then between the second camera and the remote scene will be greater than the distance between first camera (see Sun, FIG. 1(a)) and the surface).
	Sun, in view of Vignon, and in view of Zhang, fails to teach
	wherein the second camera is adapted to identify a movement of the fixed feature in the acquired complementary image information as the position or orientation of the probe changes.
	Zhang further teaches
wherein the second camera is adapted to identify a movement of the fixed feature in the acquired complementary image information as the position or orientation of the probe changes (Zhang, para. [0050]; para. [0067] lines 5-12: “

    PNG
    media_image5.png
    102
    432
    media_image5.png
    Greyscale
”;

    PNG
    media_image7.png
    160
    428
    media_image7.png
    Greyscale
”;
the functionality of the cameras with respect to the movement of fixed features, as further taught by Zhang, may be utilized in the imaging system of Sun, in view Vignon, and in view of Zhang, which use two cameras as described above; both the imaging system taught by Sun and vehicle system taught by Zhang utilize SLAM (Simultaneous Localization and Mapping); therefore the method to identify a movement of the fixed feature in the acquired complementary image information as the position or orientation of the vehicle changes, further taught by Zhang, may be utilized in the probe of imaging system taught by Sun, in view of Vignon, and in view of Zhang, rather than a vehicle).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the imaging system (the second camera and probe), as taught by Sun, in view of Vignon, and in view of Zhang, to further include the second camera adapted to identify a movement of the fixed feature in the acquired complementary image information as the position or orientation of the probe changes, as further taught by Zhang.
	The suggestion/motivation would have been to make the orientation estimates more accurate, due to the movement of the fixed features in the captured sequence of images.
Sun, in view of Vignon, and in view of Zhang, fails to teach
a processor, adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the second camera to construct a surface model of: (ii) the environment based on the second camera complementary image information.
Zhang further teaches
a processor, adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the second camera to construct a surface model of: (ii) the environment based on the second camera complementary image information (Zhang, para. [0041], para. [0067], lines 5-12: “

    PNG
    media_image8.png
    458
    426
    media_image8.png
    Greyscale
”; “

    PNG
    media_image7.png
    160
    428
    media_image7.png
    Greyscale
”;
as described above, Sun teaches a processor adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the first camera to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface; so Sun, in view of Vignon, and in view of Zhang would have the capabilities to do the same method but for the second camera taking images of a remote scene of the environment and creating a surface model of the environment based on the acquired images; the rationale for this is because both Sun and Zhang both utilize SLAM (Simultaneous Localization and Mapping) to create visual models).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor, as taught by Sun, in view of Vignon, and in view of Zhang, to be adapted to synchronously: (1) process the acquired image data from the imaging transducer and the acquired images from the second camera to construct a surface model of: (ii) the environment based on the second camera complementary image information, as further taught by Zhang.
	The suggestion/motivation for doing so would have been to utilize SLAM modeling for conditions outside of the surface of the subject, which will help modeling the orientation of the probe; stitching all the image data at different positions is more accurate as the probe moves over the subject.
	Sun, in view of Vignon, and in view of Zhang, teaches 
	(2) track the position and/or orientation of the probe on the surface based on the constructed surface model of the environment (as described above, Sun teaches to track the position and/or orientation of the probe on the surface based on the constructed surface model of the shape and texture of the surface of the subject; this method may be used together with the constructed model of the environment, as further described above, and taught by, Sun, in view of Vignon, and in view of Zhang, to track the probe based on the constructed model; of the environment; the reasoning for this is because both Sun and Zhang utilize SLAM (Simultaneous Localization and Mapping) to create visual models
(described above by Sun, in view of Vignon, and in view of Zhang).
	Sun, in view of Vignon, and in view of Zhang, fails to teach
wherein the processor is further adapted to stitch the image data acquired at different positions and/or orientations based on the tracked position and/or orientation of the probe.
Wu teaches 
wherein the processor is further adapted to stitch the image data acquired at different positions and/or orientations based on the tracked position and/or orientation of the probe (Wu, page 1, abstract, lines 1-15: “the present invention achieves reliable and effective stitching of ultrasound scans (i.e. ultrasound images comprised from a plurality of individual ultrasound scan lines); the present invention uses an intelligent weighting technique to achieve seamless stitching of a series of ultrasound slices (or swatches, i.e. ultrasound images produced by individual passes of an ultrasound scanning wand) that scan the same section plane with overlapping passes (i.e. the slices overlap each other); the preferred embodiment combines constraints from the spatial domain and the gradient domain, and further incorporates image statistics across the whole sequence of ultrasound images that are to be stitched”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor of Sun, in view of Vignon, and in view of Zhang, to be adapted to stitch image data acquired at different positions and/or orientations, as taught by Wu, based on the tracked position and/or orientation of the probe, taught by Sun, in view of Vignon, and in view of Zhang.
The suggestion/motivation for doing so would have been matching the tracking of the position and/or orientation of the probe on the surface of the subject based on the surface model, together with the acquired image data of the structure of interest of the subject beneath the surface, which may then be easily displayed.
Therefore, it would have been obvious to combine Sun, with Vignon, Zhang, and Wu to obtain the invention as specified in claim 1.
Regarding claim 2, Sun, in view of Vignon, and in view of Wu, teaches an imaging system as claimed in claim 1, wherein the probe comprises, as the imaging transducer: an ultrasound transducer; or a single-photon emission computed tomography (SPECT) imaging device; or an X-ray unit (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan”; see FIG. 1).
Regarding claim 3, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches an imaging system as claimed in claim 1, wherein: the image data comprises 2D images (Sun, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”) and the stitched image data comprises a 2D image with a larger field of view (Wu, page 1, abstract, lines 1-15: “the present invention achieves reliable and effective stitching of ultrasound scans (i.e. ultrasound images comprised from a plurality of individual ultrasound scan lines); the present invention uses an intelligent weighting technique to achieve seamless stitching of a series of ultrasound slices (or swatches, i.e. ultrasound images produced by individual passes of an ultrasound scanning wand) that scan the same section plane with overlapping passes (i.e. the slices overlap each other); the preferred embodiment combines constraints from the spatial domain and the gradient domain, and further incorporates image statistics across the whole sequence of ultrasound images that are to be stitched”; Wu, page 1, para. [0009], lines 1-3: “the ability to stitch together multiple ultrasound images from multiple passes to create a larger ultra sound image is therefore beneficial”) or the image data comprises 2D images and the stitched image data comprises a 3D image of a 3D volume).
Regarding claim 4, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches an imaging system as claimed in claim 1, wherein the processor of the probe is adapted to construct the surface model of the subject using a simultaneous localization and mapping (SLAM) algorithm (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”).
Regarding claim 5, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches an imaging system as claimed in claim 1, wherein the first and/or second camera comprises an optical, near-infrared, or hyperspectral camera (Sun, page 2, para. 3, lines 1-4: “a lightweight, low-cost camera (Macally IceCam2) is mounted to a linear array US probe for tracking skin features, as shown in Fig. 1(a); the camera is focused at the skin surface from about 27 mm above, and has a 640×480 field of view (FOV), which maps to around 28×21 mm on the skin”; the Macally IceCam 2 is a video web optical camera).
With regards to claims 8 and 9, they recite the functions of the apparatus of claims 1 and 4, respectively, as processes. Thus, the analyses, in rejecting claims 1 and 4 are equally applicable to claims 8 and 9, respectively. 
Regarding claim 11, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches a non-transitory computer-readable medium comprising a computer program configured to, when said computer program is run on a computer, to cause an imaging system to: (a non-transitory computer-readable medium comprising a computer program are inherent to operating the imaging system recited in Sun; see claim 1).
Regarding the rest of the limitations of claim 11, they recite the functions of the apparatus of claim 1, as a non-transitory computer-readable medium comprising a computer program. Thus, the analyses in rejecting claim 1 is equally applicable to claim 11.
Claims 6 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Sun, in view of Vignon, in view of Zhang, in view of Wu, and further in view of U.S. Patent Application Publication No.: 20180049622 (Ryan et al.) (hereinafter Ryan).
Regarding claim 6, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches an imaging system as claimed in claim 1.  
Sun, in view of Vignon, in view of Zhang, and in view of Wu, fails to teach 
a display device, wherein the processor is adapted to represent the images of the surface of the subject and the image data in registration using the display device.
Ryan teaches
a display device, wherein the processor is adapted to represent the images of the surface of the subject and the image data in registration using the display device (Ryan, page 9, para. [0017]: “FIG. 31 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during registration of a spine with ultrasound … the ultrasound probe 3104 is moved over the surface of the patient 3100 to scan the region of interest; the software combines the 2D image data with the six degree of freedom pose information of the ultrasound probe 3104 relative to the anatomy marker 1300 to generate a virtual model 3108 representing the surface of the vertebrae of interest … alternatively, any appropriate features which are visible on an ultrasound scan can be utilized or the position of the virtual model can be relative to the surface of the patient as determined by SLAM … ultrasound can similarly be used in this way to generate models of anatomy of interest such as, but not limited to, bony structures, nerves and blood vessels; registration of any anatomy can be achieved”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the display device of Ryan to the imaging system of Sun, in view of Vignon, in view of Zhang, and in view of Wu; and by modifying/adapting the processor of Sun, in view of Vignon, in view of Zhang, and in view of Wu, to represent the images of the surface of the subject and the image data in registration, as taught by Ryan.
The suggestion/motivation for doing so would have been giving a user the ability, during viewing, to know what part of an anatomical surface of the subject matches the beneath-the-surface image data of the subject acquired from the transducer.
Therefore, it would have been obvious to combine Sun, Vignon, Zhang, and Wu, with Ryan to obtain the invention as specified in claim 6.
Regarding claim 10, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches a method as claimed in claim 8.
Sun, in view of Vignon, in view of Zhang, and in view of Wu, fails to teach 
displaying the signal from the first camera and the signal from the probe simultaneously using the display device.
Ryan teaches
displaying the signal from the first camera and the signal from the probe simultaneously using the display device (Ryan, page 9, para. [0017]: “FIG. 31 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during registration of a spine with ultrasound … the ultrasound probe 3104 is moved over the surface of the patient 3100 to scan the region of interest; the software combines the 2D image data with the six degree of freedom pose information of the ultrasound probe 3104 relative to the anatomy marker 1300 to generate a virtual model 3108 representing the surface of the vertebrae of interest … alternatively, any appropriate features which are visible on an ultrasound scan can be utilized or the position of the virtual model can be relative to the surface of the patient as determined by SLAM … ultrasound can similarly be used in this way to generate models of anatomy of interest such as, but not limited to, bony structures, nerves and blood vessels; registration of any anatomy can be achieved”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the step of displaying the signal from the first camera and the signal from the probe simultaneously using the display device, as taught by Ryan, to the imaging method as taught by Sun, in view of Vignon, in view of Zhang, and in view of Wu.
The suggestion/motivation for doing so would have been giving a user the ability, during viewing, to know what part of an anatomical surface of the subject matches the beneath-the-surface image data of the subject acquired from the transducer.
Therefore, it would have been obvious to combine Sun, Vignon, Zhang, and Wu, with Ryan, to obtain the invention as specified in claim 10.
Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Sun, in view of Vignon, in view of Zhang, in view of Wu, and further in view of U.S. Patent Application Publication No.: 20130218024 (Boctor et al.) (hereinafter Boctor).
Regarding claim 7, Sun, in view of Vignon, in view of Zhang, and in view of Wu, teaches an imaging system as claimed in claim 1.
Sun, in view of Vignon, in view of Zhang, and in view of Wu, fails to teach a treatment system comprising: an interventional treatment system for use in conjunction with the imaging system.
Boctor teaches 
a treatment system comprising: an interventional treatment system for use in conjunction with the imaging system (Boctor, page 7, para. [0065]: “FIG. 1 is an illustration of an embodiment of an augmentation device 100 for an imaging system according to an embodiment of the current invention; the augmentation device 100 includes a bracket 102 that is structured to be attachable to an imaging component 104 of the imaging system; in the example of FIG. 1, the imaging component 104 is an ultrasound probe and the bracket 102 is structured to be attached to a probe handle of the ultrasound probe … the bracket 102 can be structured to be attachable to other handheld instruments for image-guided surgery, such as surgical orthopedic power tools or stand-alone handheld brackets, for example”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the interventional treatment system of Boctor for use in conjunction with the imaging system as taught by Sun, in view of Vignon, in view of Zhang, and in view of Wu, to form a treatment system.
The suggestion/motivation for doing so would have been having a subject stay in a single location for imaging and treatment.
Therefore, it would have been obvious to combine Sun, Vignon, Zhang, and Wu, with Boctor, to obtain the invention as specified in claim 7.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662